Citation Nr: 0305290	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  97-10 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to 
September 1977.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Seattle Regional Office (RO).  The 
veteran testified at a hearing before a Hearing Officer at 
the RO in March 1997.  

In February 1999, the veteran appeared for a hearing before 
the undersigned veterans law judge.  See 38 U.S.C.A. 
§ 7107(c) (2002).  The hearing was held only the purpose of 
the veteran saying that he did not want a hearing.  

The Board remanded the case in September 2001 for additional 
development of the record.


FINDING OF FACT

The veteran's current depression is not related to his active 
military service.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West. 2002); 38 C.F.R. 
§§ 3.303, 3.304(b) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue.

The veteran's claim was received in January 1996 and there is 
no issue as to provision of a form or instructions for 
applying for the benefits.  38 U.S.C.A. § 5102 (West 2002); 
38 C.F.R. §§ 3.150, 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The United States Court of 
Appeals for Veterans Claims (Court) has held that both the 
statute and the regulation clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The veteran's VA outpatient records dated from April 1981 to 
January 1996 have been obtained.  The veteran's service 
medical records and service personnel records have been 
obtained.  Following the veteran's testimony in March 1997, 
the RO made a request to the National Personnel Records 
Center (NPRC) for records of treatment during service at the 
hospital in Kitzigen, Germany from November 1976 to December 
1977 and any other hospital reports for that period.  In May 
1997, the NPRC responded that no additional records were 
found.  

By letter dated in April 2002, the veteran was notified of 
the VCAA.  He was requested to tell the RO of any additional 
evidence that could be obtained and was furnished release 
forms for obtaining any identified private medical records.  
Thus, the veteran was notified that he should provide 
information (who treated him) and the RO would get the 
records.  The veteran did not respond to that letter.  The 
veteran has not identified any additional pertinent medical 
records that have not been obtained.

VA has satisfied the duty to tell the veteran what 
information and evidence is needed to substantiate the claim 
and what evidence he must provide and what VA will obtain or 
request on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  As noted above, the RO has obtained 
the veteran's service medical and personnel records and his 
VA treatment records.  The veteran has not identified any 
additional VA or private treatment records with regard to his 
claim.  There is no reasonable possibility further assistance 
might substantiate the claim.  See 38 U.S.C.A. § 5103A(2) 
(West 2002); 38 C.F.R. § 3.159(d) (2002). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded a VA examination in 
December 2002.

On appellate review, there are no areas in which further 
development is needed.  Although the April 2001 letter from 
the RO notified the veteran of the VCAA, he and his 
representative have not been notified of the provisions of 
the implementing regulations.  The Board's consideration of 
the VCAA regulations in the first instance is not prejudicial 
to the appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The notice and development 
undertaken by the RO and the Board has fulfilled the 
requirements of the VCAA, and no beneficial purpose would be 
served by delaying a decision for the sole reason of 
notifying the veteran of the regulations.  As discussed 
above, all pertinent evidence has been obtained and the 
veteran has been afforded a VA examination.  He has also had 
the opportunity to testify.  

There would be no possible benefit to delaying adjudication 
of the case for notice of the VCAA or implementing 
regulations.  See Soyini v. Derwinski, 1 Vet. App. at 546; 
Sabonis v. Brown, 6 Vet. App. at 430.  Under these 
circumstances, adjudication of this appeal, without referral 
to the RO for initial consideration under VCAA, poses no risk 
of harm or prejudice to the appellant.  See, e.g.,  Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 


II.  Service Connection

The veteran seeks service connection for depression, which he 
asserts had its onset during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 C.F.R. § 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2002).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The service medical records show that on entrance examination 
in March 1976, the veteran denied a history of depression, 
excessive worry or nervous trouble of any sort.  The 
psychiatric clinical evaluation was reported as normal.  No 
defects or diagnoses were noted on that examination report 
and the veteran was found qualified for enlistment.  Thus, no 
psychiatric disorder was noted at entrance into service.  

A September 1976 treatment note shows that he was placed in 
the CDDAC rehabilitation program for two months.  A November 
1976 entry indicated that he was a success in the CDAAC 
program.  On separation examination in September 1977, 
psychiatric evaluation was normal.  

The veteran's service personnel records show that he received 
punishment for violating an order not to sleep on fire guard 
duty in April 1976 and for use of marijuana in August 1976.

The record includes VA hospital and outpatient records dated 
from April 1981 to January 1996.  An October 1993 VA 
emergency room consultation report shows that the veteran 
reported a history of depression for two months after the 
breakup up of a long-term relationship.  He denied a history 
of psychiatric treatment.  The assessment was dysthymia.  A 
November to December 1993 VA hospital summary shows that he 
denied previous psychiatric hospitalizations and reported 
that he had never seen a mental health professional nor had 
he tried psychotropic medications.  The diagnoses included 
depression.  

In March 1997, the veteran testified that he did not have 
difficulties in service, with the exception of a small 
infraction for which he received Article 15 disciplinary 
action.  He testified that he did not like to talk to people 
but was able to perform his duty.  He indicated that he 
received treatment from a mental health professional during 
service for a drug problem.  He testified that he first 
sought treatment for depression in 1992 or 1993.  

The veteran was accorded a VA psychiatric examination in 
December 2002, at which time the examiner reviewed the claims 
file and the service medical records, as well as VA computer 
medical records.  The veteran was also interviewed for an 
hour and ten minutes.  The veteran reported that he had no 
memory for the period of his childhood after his mother 
married his stepfather when he was about five years old.  He 
reported that his stepfather was alcoholic and that others in 
the family reported significant physical abuse, and possibly 
sexual abuse by the stepfather.  The veteran had and number 
of fights during his school years and did poorly in school.  
The veteran reported that he was arrested in the 11th grade 
and was incarcerated in a youth camp at the time he enlisted 
in the U.S. Army.  He reported that he received disciplinary 
action for misconduct on two occasions during service.  The 
examiner noted the veteran's participation in a 
rehabilitation program during service, which was successfully 
completed.  The diagnoses included depression not otherwise 
specified and dysthymic disorder, moderate severity.  The 
examiner concluded that he had symptoms of depression, 
dysthymia and personality disorder.  The examiner opined that 
the veteran's present psychological distress had its origins 
in his early adolescence and continued to date.  It was 
indicated that there was evidence of significant personality 
difficulties prior to entering service as indicated by a long 
history of burglaries with eventual incarceration in high 
school, along with indications of repression secondary to 
probable childhood physical abuse.  

As no psychiatric disorder was noted on the veteran's 
entrance into service, the Board must consider whether the 
presumption of soundness is overcome by clear and 
unmistakable evidence to the contrary.  38 C.F.R. § 3.304(b).  
The Board finds that it is not.  While the VA examiner in 
December 2002 provided a well-reasoned opinion that the 
veteran's "psychological distress" had its origins in his 
childhood, the examiner did not specifically find that a 
psychiatric disorder pre-existed service.  Furthermore, that 
opinion was based in part on a history provided by the 
veteran without objective evidence to support it.  While the 
examiner concluded that the veteran's loss of memory for a 
part of his childhood was attributable to alleged abuse, the 
veteran himself claims to have no memory of such abuse.  The 
veteran's reliability as a historian must also be considered 
in light of his apparent long-term substance abuse problem, 
which may or may not contribute to his memory problems.  All 
in all, the Board finds that the evidence of psychiatric 
disorder prior to service is not sufficiently clear and 
unmistakable to rebut the presumption of soundness.  Even if 
it were, there is no evidence of psychiatric symptoms, 
treatment, or diagnosis in service, and thus no evidence of 
increase in severity during service.

Presuming that the veteran did not have a diagnosable 
psychiatric disorder on entrance into service, the question 
remains whether one was incurred during active military 
service.  The preponderance of the credible evidence is 
against such a finding.

The service medical records do not show treatment for 
depression or any other psychiatric condition during service.  
Those records do indicate that he participated in a drug 
rehabilitation program.  The service personnel records show 
that the veteran received punishment for misconduct on two 
occasions during service, but there is no indication that the 
misconduct was in any way related to a psychiatric condition.  
While the veteran has asserted that depression had its 
initial onset during service, there is no competent medical 
evidence to support his contention.  As a layperson, the 
veteran is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  Thus, his statements regarding medical causation 
are not probative.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992). 

The competent medical evidence shows that the veteran first 
sought treatment with psychiatric complaints in October 1993, 
when he reported being chronically depressed for "several 
years" with worsening for the past two months on breakup 
with a longtime girlfriend.  On his hospitalization from 
November to December 1993, it was noted that the veteran had 
never before had a psychiatric hospitalization and had never 
seen a mental health professional before.  The veteran 
reported then that he had experienced periods of depression 
before, but none of the current severity.  Memory problems 
were noted during hospitalization.

The veteran has a current depressive disorder.  There is, 
however, no competent evidence associating it with his active 
military service.  His first complaints of and treatment for 
depression were many years after his military service, and no 
competent medical professional has associated the disorder 
with any disease or injury during military service.  

The veteran's contentions have been considered.  However, the 
Board finds that the record does not support them.  Following 
a full review of the record, it is clear that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for depression.  The 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for depression is denied.



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


